  Case: 1:18-cv-00349 Document #: 177 Filed: 09/15/20 Page 1 of 11 PageID #:2078




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 D.A.N. JOINT VENTURE III, L.P.,

                    Plaintiff,
                                                    Case No. 1:18-cv-349
        v.                                          Judge Robert M. Dow, Jr.

 DOROTHEA TOURIS, et al.

                   Defendants.


  MEMORANDUM OF LAW IN SUPPORT OF STUART T. ADLER’S MOTION FOR
   SUMMARY JUDGMENT ON COUNT I OF PLAINTIFF’S SECOND AMENDED
                          COMPLAINT

       Defendant Stuart T. Adler, individually and as trustee to the Stuart T. Adler Revocable

Family Trust dated January 31, 1992 (“Adler”), respectfully submits this Memorandum of Law in

Support of his Motion for Summary Judgment on Count I of plaintiff D.A.N. Joint Venture III,

L.P.’s (“Plaintiff”) Second Amended Complaint (the “Complaint”).

                                          INTRODUCTION

       The material facts of this matter as they relate to the claim against Adler are limited, simple,

and undisputed. Those facts are as follows:

       (a)     Adler was a judgment creditor of Homes by Invsco, Inc. (“HBI”) and Nicholas S.
               Gouletas (“Gouletas”);

       (b)     HBI paid Adler to satisfy the judgment; and

       (c)     at the time HBI satisfied Adler’s judgment, there were three other judgment
               creditors of Gouletas.

       By its action, Plaintiff seeks to recover transfers that were purportedly fraudulent as to

Gouletas’ other judgment creditors. Plaintiff claims that HBI’s payment to satisfy Adler’s

judgment was fraudulent because Gouletas intentionally preferred Adler to his other, “unfavored”,
  Case: 1:18-cv-00349 Document #: 177 Filed: 09/15/20 Page 2 of 11 PageID #:2079




judgment creditors. Plaintiff also concludes that Adler did not accept payment on his judgment in

good faith because he was allegedly aware of the other judgments against Gouletas. Based on the

undisputed facts, the Court should enter summary judgment in favor of Adler for either of the

following reasons.

       First, the payment to Adler to discharge the judgment cannot be a fraudulent transfer as a

matter of law. Illinois law is clear and well settled: a preferential payment to one creditor over

another is not a fraudulent transfer, even if it is made with the intent to hinder or delay

other creditors. Moreover, Illinois law is equally clear that a preference cannot be transformed

into a fraudulent transfer simply because the preferred creditor was aware of other creditors’

claims. Therefore, even if there was incontrovertible evidence—which there is not—that Gouletas

intentionally preferred Adler to hinder his other judgment creditors and that Adler was aware of

the other judgments against Gouletas, Plaintiff cannot maintain its claim against Adler as a matter

of law. Indeed, Illinois courts and courts applying Illinois law have consistently rejected claims

nearly identical to Plaintiff’s claim against Adler. Conversely, as noted by the Seventh Circuit,

there is no decision from Illinois or any other state that treats a preferential payment to an actual

creditor – much less a judgment creditor – as a fraudulent transfer.

       Second, Plaintiff is seeking to avoid and recover a payment that was made by HBI – not

Gouletas. Accordingly, that payment cannot be fraudulent as to Gouletas’ creditors.

       Therefore, Adler respectfully requests that the Court grant his Motion for Summary

Judgment as to Count I of the Complaint.

                                               FACTS

       The following facts have been admitted by Plaintiff and/or are undisputed. HBI and

Gouletas defaulted on their obligations to Adler under certain notes. (Adler’s Local Rule

56.1(a)(3) Statement of Undisputed Material Facts (“56.1(a) __”), ¶¶ 6-9.) Accordingly, Adler


                                                 2
    Case: 1:18-cv-00349 Document #: 177 Filed: 09/15/20 Page 3 of 11 PageID #:2080




was forced to initiate litigation against HBI and Gouletas (twice) to collect the debt they owed to

him under the notes. (56.1(a), ¶¶ 6-10.) On September 17, 2014, Adler obtained a judgment

against HBI and Gouletas in the amount of $900,500.00, plus post-judgment interest, costs, and

fees (the “Adler Judgment”). (56.1(a), ¶¶ 5, 10.) On November 11, 2014, Adler served HBI and

Gouletas with citations to discover assets to enforce the Adler Judgment. (56.1(a), ¶ 11.) On

December 30, 2014, in response to the citations, HBI, Gouletas, and Adler entered into a Release

and Settlement Agreement (the “Adler Release”.) (56.1(a), ¶ 12.) In the Adler Release, HBI and

Gouletas agreed that HBI would pay Adler $850,000.00 (the “Settlement Payment”). (56.1(a), ¶

13.) In exchange for the Settlement Payment, Adler agreed to release all claims against HBI and

Gouletas arising out of the underlying notes and litigation, and to deem the Adler Judgment

satisfied in full. (56.1(a), ¶ 14.) On January 8, 2015, Adler received the Settlement Payment from

HBI. (56.1(a), ¶¶ 15, 17-21.) The Settlement Payment is the transfer Plaintiff seeks to avoid and

recover from Adler in Count I of the Complaint. (56.1(a), ¶ 16.)

        In addition to Adler, there were three other judgment creditors of Gouletas. (56.1(a), ¶ 22.)

Plaintiff brings this action as the purported assignee the chapter 7 trustee of the bankruptcy estate

of Gouletas to recover transfers that were allegedly fraudulent as to Gouletas’ other judgment

creditors. (56.1(a), ¶ 23.)1 Like Adler, the other judgment creditors were collecting on their

judgments against Gouletas through post-judgment proceedings in the Circuit Court of Cook

County. (56.1(a), ¶ 24.) Of Gouletas’ judgment creditors, only Adler had a judgment against HBI.

(56.1(a), ¶¶ 5, 25.) Plaintiff alleges that Settlement Payment was fraudulent because Gouletas

intentionally preferred Adler to the other judgment creditors, “forcing [those] unfavored creditors



1 Adler does not concede that the purported assignment was proper or that Plaintiff has standing to assert
the claims that belong to Goulteas’ entire creditor estate for Plaintiff’s own benefit. See Dkt. Nos. 68, 93,
and 106.


                                                     3
    Case: 1:18-cv-00349 Document #: 177 Filed: 09/15/20 Page 4 of 11 PageID #:2081




to . . . seek collection of those debts through the judicial system”—as Adler was forced to do.

(Second Amended Complaint (“Compl.”), ¶¶ 9, 62, 66, 67.)2 Plaintiff also concludes that Adler

did not take payment on his judgment in good faith because he “knew, must have known, or should

have known about the [other] judgments” and citations to discover assets. (Comp.,¶ 65.)

                                  STANDARDS ON THIS MOTION

        A court shall grant summary judgment if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law. FED R. CIV. P.

56(a). In ruling on a motion for summary judgment, “[t]he court has one task and one task only:

to decide, based on the evidence of record, whether there is any material dispute of fact that

requires a trial.” Waldridge v. Am. Hoechst Corp., 24 F.3d 918, 920 (7th Cir. 1994) (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986)).

                                            ARGUMENT

        A.     THE SETTLEMENT PAYMENT TO DISCHARGE THE ADLER JUDGMENT CANNOT BE
               A FRAUDULENT TRANSFER AS A MATTER OF LAW

        It is undisputed that Adler was a judgment creditor of both HBI and Gouletas, and that the

Settlement Payment was made to satisfy the Adler Judgment. (56.1(a), ¶¶ 5, 11-16.) Plaintiff,

nonetheless, claims that the Settlement Payment made to Adler was a fraudulent transfer under

Section 5(a)(1) of the Illinois Uniform Fraudulent Transfer Act (“IUFTA”). (Compl., Count I.)

Section 5(a)(1) of the IUFTA addresses fraud-in-fact, or actual fraud. 740 ILCS 160/5(a)(1). To

prevail on a fraud-in-fact claim, Plaintiff must prove a specific intent to defraud. In the Matter of

the Liquidation of MedCare HMO, Inc. (MedCare), 689 N.E.2d 374, 381 (Ill. App. Ct. 1997).

Plaintiff concludes that HBI’s payment to satisfy the Adler Judgment was fraudulent because



2The Second Amended Complaint is attached to Adler’s 56.1(a)(3) Statement of Material Facts as Exhibit
A.


                                                  4
  Case: 1:18-cv-00349 Document #: 177 Filed: 09/15/20 Page 5 of 11 PageID #:2082




Gouletas intentionally preferred Adler over his other, “unfavored”, judgment creditors. (Compl.,

¶¶ 9, 62, 64, 66, 67.) Plaintiff has not presented and cannot present any evidence that Gouletas

paid the Adler Judgment with the specific intent to hinder his other creditors. Under Illinois law,

however, even if there was direct and incontrovertible evidence that Gouletas paid the Adler

Judgment with the express intent to hinder his other creditors, the payment is still not fraudulent

as a matter of law. Choosing to pay one creditor over another is not fraudulent; it is simply a

preference. See, e.g., MedCare, 689 N.E.2d at 381-82.

       Illinois courts have repeatedly and consistently held that the well-established law is that a

debtor may prefer one creditor over others although he knowingly hinders and delays his

other creditors in the collection of their claims, provided the transfer is made to pay a debt owed

to that creditor. Albers v. Zimmerman, 33 N.E.2d 452, 454 (Ill. 1941) (citations omitted) (affirming

dismissal of fraudulent transfer complaint); see also MedCare, 689 N.E.2d at 381-82 (holding that

under Illinois law “. . . the mere preference of one or more creditors over others does not constitute

a fraudulent transfer” even where the debtor “. . . intended to hinder other creditors, or attempted

to defraud other creditors.”) (citation omitted); Crawford County State Bank v. Doss, 528 N.E.2d

436, 439-442 (Ill. App. Ct. 1988) (same; affirming summary judgment on one transfer in favor of

transferee); Am. Nat. Bank v. Wisniewski, 310 N.E.2d 834, 840 (Ill. App. Ct. 1974) (recognizing

“the right of a debtor . . . to prefer one creditor over other creditors by payment to one in full,

though such payment renders him unable to pay the others.”) (citation omitted); Beery v. Hurd, 14

N.E.2d 656, 659 (Ill. App. Ct. 1938) (a debtor has the right to devote any portion of his property

to a preferred creditor, even if that leaves nothing for his other creditors) (citation omitted);

compare with Thompson v. Williams, 127 N.E.2d 457, 459-61 (Ill. 1955) (purported re-payment




                                                  5
  Case: 1:18-cv-00349 Document #: 177 Filed: 09/15/20 Page 6 of 11 PageID #:2083




of a debt allegedly owed by a husband to a wife was not in actuality a preference (but was a

fraudulent transfer) because there was no underlying debt owed to the wife by the husband).

        Likewise, courts in the Seventh Circuit and this district have held that a mere preference

among competing creditors is not a fraudulent transfer under Illinois law. Chief among these cases

is B.E.L.T., Inc. v. Wachovia Corp., which addressed a claim to similar to Plaintiff’s claim against

Adler. 403 F.3d 474 (7th Cir. 2005). Citing and relying on MedCare, the Seventh Circuit affirmed

the district court’s dismissal of the complaint and noted that the plaintiff could not cite to “ . . . any

decision from Illinois (or any other state) that treats a . . . payment of a third-party creditor [much

less a judgment creditor] . . . as a fraudulent conveyance on the theory that paying an antecedent

debt evinces ‘actual intent to . . . defraud any [other] creditor of the debtor.’” Id. at 478; see also

Galesburg 67, LLC v. Nw. Television, Inc., 15 C 5650, 2017 WL 3608204, at *9 (N.D. Ill. Aug.

22, 2017); B.E.L.T., Inc. v. LaCrad Int'l Corp., 01 C 4296, 2002 WL 31761400, at *2-3 (N.D. Ill.

Dec. 10, 2002), aff'd sub nom. Wachovia Corp., 403 F.3d 474; N.A.P. Consumer Elecs. Corp. v.

Ctr. Video Ctr., Inc., 86 C 9847, 1987 WL 18328, at *1–2 (N.D. Ill. Oct. 8, 1987) (dismissing

fraudulent transfer complaint and holding that the transfer of assets to satisfy an outstanding debt

is not a fraudulent transfer under Illinois law).

        Here, there is no dispute that HBI and Gouletas owed a debt to Adler in the form of the

Adler Judgment. (56.1(a), ¶¶ 5, 11-16.) Therefore, the Settlement Payment—even if made by

Gouletas with the express intent to deprive his other judgment creditors of the opportunity to

collect on their judgments—is not and cannot be a fraudulent transfer as a matter of law. At best,

it may be a preference. See e.g., MedCare, 689 N.E.2d at 381-82; Doss, 528 N.E.2d at 439-42;

Wachovia Corp., 403 F.3d at 477 (“a preference by any other name is still a preference and cannot

be recovered outside of bankruptcy”) (citation omitted).




                                                    6
    Case: 1:18-cv-00349 Document #: 177 Filed: 09/15/20 Page 7 of 11 PageID #:2084




        Plaintiff also concludes that Adler did not take the Settlement Payment in good faith

because he knew about the other creditors’ judgments and their purported citations to discover

assets. (Compl., ¶ 65.) Plaintiff makes this allegation to preemptively negate a good faith defense

under 740 ILCS 160/9(a). The good faith defense, however, is irrelevant because the preference

to Adler was not fraudulent in the first instance. 3 See infra. Nonetheless, Plaintiff has not presented

and cannot present any evidence that Adler was aware of the other judgments. 4




3 If a transfer is fraudulent, 740 ILCS 160/9(a) provides an affirmative defense to a transferee who takes
the transferred asset in good faith and for reasonably equivalent value. See For Your Ease Only, Inc. v.
Calgon Carbon Corp., 560 F.3d 717, 720 (7th Cir. 2009) (“FYEO”). In the Complaint (¶ 65), Plaintiff cites
FYEO to support its proposition that Adler did not take the Settlement Payment in good faith because Adler
was allegedly aware of other judgments. Plaintiff’s reliance on FYEO is misplaced. First, FYEO involved
an initial transfer that was unquestionably fraudulent and then addressed only whether a subsequent
transferee could avail itself to the good faith defense under 740 ILCS 160/9(a). Id. at 721-22 (citing
Kennedy v. Four Boys Labor Serv., Inc., 664 N.E.2d 1088, 1093 (Ill. App. Ct. 1996) (good faith defense
after finding transfer was fraudulent); Alan Drey Co. Inc. v. Generation, Inc., 317 N.E.2d 673, 680 (Ill.
App. Ct. 1974)(pre-UFTA; non-creditor purchaser of transferred asset). FYEO did not address a preferential
payment by a debtor to a creditor, much less a judgment creditor, or alter in any way alter the preference
line of cases addressed in this brief. See FYEO, 560 F.3d at 719-22. Second, even if FYEO was on point,
the opinion lacks authoritative force as it was not rendered by an Illinois court. See Wachovia Corp., 403
F.3d at 477 (citation omitted).
4 Plaintiff merely speculates that Adler “must have been aware” because the Adler Release contained a
disgorgement provision. (Compl.,¶ 65.) A disgorgement provision is standard in loan agreements and
settlement agreements. It simply preserved the right of Adler to pursue HBI or Gouletas (for breach of the
settlement agreement) if any portion of the Settlement Payment was later disgorged. (See, e.g., 56.1(a), Ex.
D, §§ 2 and 4.) It does not evidence knowledge of any other creditor’s claim. To the contrary, the evidence
establishes that Adler was not aware of the status of any other creditor’s claim. (See 56.1(a): Ex. B, Nos. 9-
12, 24-25; Ex. C, Nos. 16-18; Ex. F, Nos. 6-9; Ex. G, Nos. 12-16, 18 (the other judgment creditors of
Gouletas did not make Adler a party to their respective citation/collection proceedings, otherwise place him
on notice of those proceedings, or communicate with Adler in any manner whatsoever); and Ex. H (Adler’s
sworn declaration that he was not aware of the status of any other creditor’s claim).). Moreover, the
Settlement Payment could only be disgorged (and the disgorgement provision implicated) as follows. First,
as preference in a bankruptcy of HBI (or Gouletas if the funds had come from him). Second, if the payment
was not made by Gouletas or HBI but by a party that was not indebted to Adler. In that case, the payment
could be constructively fraudulent as to the creditors of the payor (i.e., a payor other than HBI or Gouletas).
Neither scenario, of course, is present in this case. Plaintiff is not pursuing and cannot pursue a preference
claim and Plaintiff is not attempting to recover transfers that were allegedly fraudulent as to anyone other
than Gouletas’ creditors.




                                                      7
  Case: 1:18-cv-00349 Document #: 177 Filed: 09/15/20 Page 8 of 11 PageID #:2085




       More importantly, even if there was evidence that Adler knew he was being preferred over

other judgment creditors, that would not transform the preference into a fraudulent transfer.

Illinois law is clear: no fraud arises on the part of the preferred creditor simply because he knew

he was preferred, knew other creditors’ claims would be defeated, or even where the preferred

creditor knew that the debtor had defrauded other creditors. See MedCare, 689 N.E.2d at 381-82:

      . . . nor does the transferee lack good faith because he knew his debtor's purpose to
      prefer or because he actively sought the preference. Neither can the transfer be
      attacked on the ground that the creditor knew . . . that the collection of the claims of
      other creditors would be hindered or defeated, or that the debtor intended to defeat the
      collection of their claims. Knowledge on the part of the creditor receiving the
      preference that the debtor has acted with fraudulent intention is immaterial if the
      creditor has done nothing except to receive payment of his claim.

(quoting Doss, 528 N.E.2d at 440-41) (citation omitted); see also Doss, 528 N.E.2d at 439, 442

(affirming summary judgment in favor of transferee and holding that the transferee’s acceptance

of a mortgage with knowledge (i) of an impending judgment against the debtor by another creditor

(and admittedly making sure that the mortgage was recorded before the judgment was entered),

(ii) that the debtor intended to use the loan proceeds to prefer certain creditors, and (iii) that the

debtor had attempted to defraud other creditors, did not evince fraudulent intent on the part of the

transferee bank); Wachovia Corp., 403 F.3d at 477-478 (citing MedCare and Doss) (affirming

dismissal of complaint (in LaCrad Int'l Corp) where plaintiff alleged that the preferred creditor

was aware that the debtor had defrauded its other creditors and that the preferential payment was

the fruit of that fraud); and LaCrad Int'l Corp., 2002 WL 31761400 at *3:

      Even assuming that First Union knew that (1) LaCrad was insolvent, and (2) First
      Union was preferred over LaCrad's other creditors, this would not be sufficient to
      prove fraudulent intent on the part of First Union. … LaCrad's alleged intent to
      hinder, delay or defraud its other creditors does not establish liability against First
      Union. . . . ‘Knowledge on the part of the creditor receiving the preference that the
      debtor has acted with fraudulent intention is immaterial if the creditor has done
      nothing except to receive payment of his claim.’




                                                  8
  Case: 1:18-cv-00349 Document #: 177 Filed: 09/15/20 Page 9 of 11 PageID #:2086




(internal citations omitted) (emphasis added).

       MedCare is the leading Illinois case addressing this issue. In MedCare, the Illinois

Director of Insurance sued a preferred creditor of an insolvent HMO to recover a purportedly

fraudulent transfer. 689 N.E.2d at 379. The plaintiff claimed that the preferred creditor knew it

was preferred and knew that payment of its claim would hinder the debtor’s ability to pay its

enrollees’ claims. Id. at 380. By accepting payment with that knowledge, the plaintiff alleged,

the preferred creditor participated in a scheme to defraud the debtor’s enrollees. Id. at 380, 382.

The Illinois Appellate Court affirmed the circuit court’s dismissal of the plaintiff’s complaint,

holding that those allegations, even if true, do not establish fraudulent intent by the preferred

creditor. Id. at 382 (distinguishing Wilkey v. Wax, 225 N.E.2d 813 (Ill. App. Ct. 1967) (not a true

preference but collusion between a husband and wife to defraud a creditor by fabricating a non-

existent debt)). Rather, the court held that the complaint merely alleged a preference among

creditors. Id.

       Here, there is no dispute that Adler was a judgment creditor of HBI and Gouletas, and that

Adler did nothing more than receive a partial payment on his judgment against them. (56.1(a), ¶¶

5, 11-16.) Whether Adler was aware of the other judgments (or even knew he was being preferred

over other judgment creditors) is immaterial and cannot transform the Settlement Payment into

fraudulent transfer. See MedCare 689 N.E.2d at 381-82; Doss, 528 N.E.2d at 437-38, 442;

Wachovia Corp., 403 F.3d at 477-478 (citing MedCare and Doss); LaCrad Int'l Corp., 2002 WL

31761400 at *3 (citing MedCare).

       Therefore, under the undisputed material facts of this case, Plaintiff cannot maintain the

fraudulent transfer claim alleged in Count I against Adler. Thus, the Court should grant summary

judgment in favor of Adler on this basis alone.




                                                  9
    Case: 1:18-cv-00349 Document #: 177 Filed: 09/15/20 Page 10 of 11 PageID #:2087




        B.     THE SETTLEMENT PAYMENT WAS MADE BY HBI AND CANNOT BE FRAUDULENT
               AS TO GOULETAS’ CREDITORS

        Plaintiff’s claim against Adler is premised entirely on its allegation that the Settlement

Payment was fraudulent as to Gouletas’ creditors. (56.1(a), ¶ 23.)5 Thus, it is axiomatic that if the

Settlement Payment was not made by Gouletas, it cannot be fraudulent as to his creditors or

recovered by those creditors. 740 ILCS 160/5(a); A.P. Prop., Inc. v. Goshinsky, 714 N.E.2d 519,

522 (Ill. 1999) (affirming dismissal of claim where, as here, Plaintiff was not a creditor of the

transferee); Doss, 528 N.E.2d at 442 (same and holding that transfers by a debtor’s spouse to her

creditor cannot be fraudulent as to her husband’s creditor).

        Here, there is no dispute that the Settlement Payment came from HBI and not Gouletas.

(56.1(a), ¶¶ 17-21.) To circumvent this undisputed fact, Plaintiff concludes that the funds used to

make the Settlement Payment “legally and equitably” belonged to Gouletas because HBI was his

alter ego. (Compl., ¶¶ 44, 62, 67). If Plaintiff wants to pursue transfers that were not made by

Gouletas, however, it must present evidence that the transferor (HBI) was Gouletas’ alter ego. To

date, Plaintiff has not done so. Absent such evidence, Plaintiff cannot maintain its claim against

Adler based on a transfer made by HBI. See 740 ILCS 160/5(a); Goshinsky, 714 N.E.2d at 522;

Doss, 528 N.E.2d at 442.

        Regardless, there is no dispute that Adler had a judgment against both HBI and Gouletas.

Accordingly, as established in Section A above, even assuming the Settlement Payment was made

with funds that belonged to Gouletas, it cannot be a fraudulent transfer as a matter of law.

Therefore, this Court need not decide whether HBI was Gouletas’ alter egos (or consider any

discovery thereon) to grant summary judgment in Adler’s favor.



5The judgment creditors on which Plaintiff’s claim is based had judgments against only Gouletas and were
not creditors of HBI. (56.1(a), ¶¶ 22-26.)


                                                  10
   Case: 1:18-cv-00349 Document #: 177 Filed: 09/15/20 Page 11 of 11 PageID #:2088




                                            CONCLUSION

         For the foregoing reasons, Adler respectfully requests that the Court grant summary

  judgment in his favor and against Plaintiff on Count I of the Complaint.

Dated: September 15, 2020                    Respectfully submitted,

                                             By:    /s/ John E. Zummo

                                             John E. Zummo, Bar No. 6239693
                                             John E. Zummo Law
                                             233 S. Wacker Dr., Suite 6142
                                             Chicago, IL 60606
                                               -and-
                                             One Northfield Plaza
                                             560 N. Frontage Rd., Suite 300
                                             Northfield, IL 60093
                                             (312) 504-1333
                                             jzummo@zummolaw.com

                                             Counsel for the Stuart T. Adler Revocable Trust




                                                   11
